Exhibit 10.1

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS

DIVISION OF ST. THOMAS AND ST. JOHN

﻿

UNITED STATES OF AMERICA,

 

         Plaintiff,

 

        v.

 

 

THE TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP

 

and

 

TERMINIX INTERNATIONAL USVI, LLC

 

        Defendants

 

 

  

 

  Criminal No. 2016-

 

   Violation:

 

   7 U.S.C. § 136j(a)(2)(G)

   (Use of a Registered Pesticide in a Manner

   Inconsistent with its Labeling)         

﻿

 

﻿

SUPERSEDING PLEA AGREEMENT

﻿

A.PARTIES TO THE AGREEMENT

﻿

The United States of America (United States) through its undersigned attorneys,
together with the defendants, THE TERMINIX INTERNATIONAL COMPANY LIMITED
PARTNERSHIP (TERMINIX LP), and TERMINIX INTERNATIONAL USVI, LLC (TERMINIX USVI),
respectfully advise the Court that they have reached a superseding plea
agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C) (hereinafter, “plea
agreement”).  The plea agreement relates to the resolution of criminal charges
arising out of TERMINIX LP’s and TERMINIX USVI’s role in the illegal application
of methyl bromide, a restricted-use pesticide, in residential and other
unauthorized units in the United States Virgin Islands.  The following
paragraphs set forth the specific terms and conditions of the plea agreement
between the United States, TERMINIX LP and TERMINIX USVI.





--------------------------------------------------------------------------------

 

B.TERMS

1. Defendants, TERMINIX LP and TERMINIX USVI, have previously entered pleas of
guilty to a four-count Information, charging each with violating the Federal
Insecticide, Fungicide, and Rodenticide Act, (FIFRA), 7 U.S.C. §
136j(a)(2)(G).  See Docket # 20.  The parties understand, and the Court has
advised the Defendants, that the Defendants may withdraw their guilty pleas at
any time before the Court imposes sentence.  Id. 

a.The FIFRA violations to which the defendants will plead guilty are Class A
misdemeanors.  The United States estimates that the gross pecuniary loss
resulting from the defendants’ criminal conduct is not less than $5
million.  Defendants and the United States agree that each defendant is
therefore subject to a maximum potential fine of $200,000 per count under 18
U.S.C. § 3571(c)(5) for a maximum potential fine of $800,000 fine each or twice
the pecuniary loss for a total maximum fine of $10 million each under the
Alternative Fines Act, 18 U.S.C. § 3571(d). 

b.In exchange for the defendants’ pleas of guilty, and full compliance with the
terms of this plea agreement, the United States will not file any additional
criminal charges against the defendants or any related entities based on the
facts underlying the four-count Information set out in the Factual Basis for the
Conviction in Section H of this plea agreement and presently known to the
government.  The United States acknowledges that the defendants have cooperated
fully concerning the investigation into the conduct underlying the
Information.  The defendants agree to continue to fully cooperate with the
government upon reasonable requests with respect to its ongoing investigation.

C.ELEMENTS OF THE OFFENSE

2.  The Information charges four counts of misuse of a pesticide in violation of
7 U.S.C. § 136j(a)(2)(G). The essential elements of the offense are the same for
each count.





--------------------------------------------------------------------------------

 

A.Counts One through Four.

﻿

7 U.S.C. 136j(a)(2)(G) ‑ Improper use of a registered pesticide prohibited.

﻿

(2) It shall be unlawful for any person –

﻿

(G) To use any registered pesticide in a manner inconsistent with its labeling. 

﻿

D.SPECIAL ASSESSMENTS

3.  Defendants, TERMINIX LP and TERMINIX USVI are obligated to pay a Special
Assessment of $125.00 on each misdemeanor count of conviction. 18 U.S.C. §
3013(a)(1) (B)(iii).  The total Special Assessment in this case is $500.00 for
each defendant.  TERMINIX LP and TERMINIX USVI agree to pay the Special
Assessment for each count to the Clerk of the Court on the day of the entry of
their pleas of guilty.

4.  Unless otherwise ordered, should the Court impose a fine of more than $2,500
as part of the sentence, interest will be charged on the unpaid balance of a
fine amount not paid within fifteen days after the judgment date, pursuant to 18
U.S.C. § 3612(f).  Other penalties and fines may be assessed on the unpaid
balance of a fine pursuant to 18 U.S.C. §§ 3572(h) and (i) and 3612(g).

E.RESTITUTION AND OTHER FINANCIAL MATTERS 

5.  It is agreed by the United States, TERMINIX LP and TERMINIX USVI that as a
special condition of probation, the defendants shall make good faith efforts to
resolve past and future medical expenses for the Esmond family through separate
civil proceedings.  If, upon information received from the Esmonds, the
probation office determines that a good faith effort has not been made to
resolve the past and future medical and other expenses that would be subject to
an order of restitution under 18 U.S.C. § 3563(b)(2) by six months prior to the
expiration of the term of probation, the probation office and the government may
petition the Court to reopen the sentencing proceedings to seek recovery of past
and future medical and other



--------------------------------------------------------------------------------

 

expenses subject to an order of restitution under 18 U.S.C. § 3563(b)(2) for the
Esmond family. The defendants reserve all of their rights with respect to any
such future proceedings.

6.The defendant TERMINIX USVI and the United States agree that TERMINIX USVI
shall make restitution to the United States Environmental Protection Agency
(EPA) in the amount of $1 million for response costs associated with the EPA
response and clean-up of the affected residential units at the Sirenusa Resort,
St. John, United States Virgin Islands.

7.   Upon request of the government, the defendants agree to provide to the
Financial Litigation Unit (FLU) of the United States Attorney’s Office, at least
30 days before sentencing and also upon request of the FLU during any period of
probation imposed by the Court, a complete and sworn financial statement of
defendants TERMINIX LP and TERMINIX USVI.  The defendants further agree, upon
request of FLU whether made before or after sentencing, to promptly: cooperate
in the identification of assets in which the defendants have an interest,
cooperate in the liquidation of any such assets, and participate in an asset
deposition related to the satisfaction of the terms and conditions of this
agreement.

F.APPLICABILITY OF SENTENCING GUIDELINES

8.  Defendants TERMINIX LP and TERMINIX USVI understand and agree that the
Sentencing Reform Act of 1984 and the Sentencing Guidelines relating to the
Sentencing of Organizations (Chapter 8) apply in this case, except for the
imposition of a fine.  Instead, the amount of the fine is to be determined under
18 U.S.C. §§ 3553 and 3571.  All other sections of Chapter 8 of the Sentencing
Guidelines that are applicable to organizational defendants are applicable to
this case, including provisions for probation and community service. TERMINIX LP
and TERMINIX USVI further understand that the Court considers the applicable
Sentencing Guidelines as advisory and not mandatory and it may, in its
discretion, depart from those Guidelines under some circumstances. United States
v. Booker, 543 U.S. 220 (2005). 



--------------------------------------------------------------------------------

 

Defendants TERMINIX LP and TERMINIX USVI expressly understand that all relevant
Sentencing Guideline determinations will be made by the Court, based upon input
from the defendants, the United States, and the United States Probation Officer
who prepares a pre-sentence investigation report if ordered by the District
Court. 

G.SENTENCING RECOMMENDATION

9.  Defendants TERMINIX LP and TERMINIX USVI and the United States agree and
recommend that the Court impose the following sentence.

a. TERMINIX LP: a fine in the range of $800,000 to no more than $3 million and a
three-year term of probation;

b. TERMINIX USVI: a fine in the range of $800,000 to no more than $5 million and
a three-year term of probation.

Special Conditions of Probation

10.Defendants TERMINIX LP and TERMINIX USVI and the United States agree and
recommend that in addition to the general conditions of probation imposed by the
District Court, the District Court should impose the following Special
Conditions of Probation:

a. TERMINIX LP must make a community service payment in the range of either (i)
$500,000 to no more than $1 million (if the total fines for both Defendants
exceed $7 million); or (ii) $1 million to no more than $2 million (if the total
fines to both Defendants do not exceed $7 million).  The community service
payment shall be made to the National Fish and Wildlife Foundation.  At least
$500,000 of the community service payment shall be allocated and paid for the
purpose of engaging a third party to provide training to pesticide applicators
in the United States Virgin Islands as set out more fully in Attachment A and
incorporated into this plea agreement.  Any other portion of the community
service payment not allocated and paid for the purpose set forth in Attachment A
shall be allocated and paid to the National Fish and



--------------------------------------------------------------------------------

 

Wildlife Foundation for use in the United States Virgin Islands for one or more
other project(s) related to the proper application or use of pesticides, to be
determined in consultation with EPA, the University of the Virgin Islands, and
the Virgin Islands Department of Planning and Natural Resources.

b. TERMINIX USVI shall make restitution to EPA as provided in paragraph 6.

c. All fines and payments under this plea agreement, except the Special
Assessments, are due within fifteen days of judgment.

d. TERMINIX LP shall ensure that TERMINIX USVI makes all payments TERMINIX USVI
is required to make under this plea agreement.

e. Defendants TERMINIX LP and TERMINIX USVI must comply with paragraph 5.

f. TERMINIX LP and TERMINIX USVI are prohibited from using methyl bromide in the
United States or any U.S. territory except for existing government contracts.

g. TERMINIX LP and TERMINIX USVI must demonstrate for EPA Region II’s approval
that changes to their fumigation policies and compliance systems are sufficient
to avoid future pesticide misapplication.

 H.FACTUAL BASIS FOR CONVICTION

11.    If this matter were to proceed to trial, the parties agree that the
government would prove the following facts beyond a reasonable doubt, and that
said facts constitute the crimes charged in the Information.

At all times material to the Information, TERMINIX LP was a Delaware limited
partnership engaged in providing residential and commercial pest control
services throughout the United States.  Its principal place of business was 860
Ridge Lake Blvd., Memphis, Tennessee.

TERMINIX USVI was a United States Virgin Islands limited liability company
engaged



--------------------------------------------------------------------------------

 

in providing residential and commercial pest control services throughout the
Virgin Islands.  Its principal place of business was 6300 Estate Peter’s Rest,
Suite 1, Christiansted, St. Croix.  TERMINIX USVI, through its employees and
agents, including Employee “A,” was a “commercial applicator” under FIFRA.  7
U.S.C. § 136(e)(3).

Employee “A” was the Branch Manager of TERMINIX USVI, and a Certified Pesticide
Applicator by the government of the Virgin Islands.  Employee “A” reported to a
regional manager of TERMINIX LP and provided approximately monthly written
updates concerning revenue and inventories, including methyl bromide
inventories.    TERMINIX USVI provided, among other things, supervision and
management over Employee “A” and other employees, who were at all relevant times
acting within the scope of their employment and, at least in part, for the
benefit of TERMINIX LP.  Defendant TERMINIX USVI was acting at all relevant
times for defendant TERMINIX LP as an agent because TERMINIX LP provided
management and oversight to defendant TERMINIX USVI. 

Methyl bromide is an odorless, colorless liquid under pressure and becomes a gas
when exposed to the atmosphere.  EPA has determined that methyl bromide is
acutely toxic.  It is a registered restricted-use pesticide.  40 C.F.R. §
152.175.   TERMINIX USVI, through Employee “A,” regularly purchased and used
methyl bromide which was registered with the EPA as METH-O-GAS Q (# 5785-41),
Methyl Bromide Quarantine Fumigant (# 8536-29), or Methyl Bromide 100 (#
8536-15).  Pursuant to their then-current approved labels, these methyl bromide
products were not authorized for any residential, non-commodity, or
non-agricultural application.  Methyl bromide use is restricted to U.S.D.A. or
state-supervised agriculture soil application, quarantine, and pre-shipment
uses.

TERMINIX USVI provided pest control services in the Virgin Islands including
fumigation treatments for Powder Post Beetles.1 These fumigation treatments were
referred to as



--------------------------------------------------------------------------------

 

“tape and seal” jobs, meaning that the affected area was to be sealed off from
the rest of the structure with plastic sheeting and tape prior to introduction
of the fumigant.  Customers were generally told by TERMINIX USVI sales employees
that methyl bromide was the most effective treatment for Powder Post
Beetles.  Customers were generally told that after a treatment they could not
enter the building for a two- to three-day period.

March 18, 2015, Application.

On or about March 18, 2015, at approximately 8:00 a.m., Employee “A,” and
another employee of TERMINIX USVI, went to the Sirenusa Resort in St. John,
Virgin Islands, to perform a pesticide treatment in accordance with TERMINIX
USVI Service Agreement dated September 30, 2014.  Employee “A” and the other
TERMINIX USVI employee went to the

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

________________________

1 Powder Post Beetle is a term used to describe several species of small (1/8 to
3/4 inches long), wood-boring insects which reduce wood to a fine, flour-like
powder. Damage is done by the larvae as they create narrow, meandering tunnels
in wood as they feed.





--------------------------------------------------------------------------------

 



lower rental unit of Building J and “taped and sealed” off the kitchen area with
plastic sheeting. The sheeting was nailed to the ceiling and sealed to the floor
with duct tape.  After taping and sealing the kitchen area, Employee “A” placed
one end of a tube under the sheeting into a bucket inside the taped-off
area.  The other end of the tube was placed on the valve of the methyl bromide
canister.  Employee “A” opened the valve on the METH-O-GAS Q canister and
allowed the gas to enter the taped-off area of Building J’s lower unit.  The
lower unit was a totally separate residential unit from the upper unit.  The
residential application was inconsistent with the label for METH-O-GAS Q.

Unknown to Employee “A” and the other employee of TERMINIX USVI, the upper unit
in Building J was occupied by the Esmonds, a Delaware family of four who were on
vacation.  Mr. Esmond was the assistant head-of-school at a private middle
school in Wilmington, Delaware.  Dr. Devine (the mother) was a dentist with a
successful dental practice in Wilmington.  The older son was in 11th grade and
the younger son was in 9th grade.  The family was physically active and both
teens were athletic.

Via various means, methyl bromide from the lower unit in Building J migrated to
the upper unit of Building J where the Esmonds were staying.  On July 24, 2015,
the Agency for Toxic Substances and Disease Registry reported that on March 20,
2015, the Esmonds were transported to a hospital with a 24-hour history of
progressive neurologic symptoms, including generalized weakness, severe
myoclonus, fasciculations, altered sensorium, and word-finding
difficulty.  Three family members required endotracheal intubation and
mechanical ventilation.  The patients’ neurologic syndrome was consistent with
acute methyl bromide toxicity.  

Prior Applications at Sirenusa.

On or about October 20, 2014, the defendants TERMINIX LP, through TERMINIX USVI,
and TERMINIX USVI, through its employees and agents, including Employee “A,”



--------------------------------------------------------------------------------

 

acting as a commercial applicator, applied the restricted-use pesticide Methyl
Bromide Quarantine Fumigant, or another restricted-use registered pesticide
containing methyl bromide, in residential housing at the Sirenusa Resort:
Building H, upper unit; Building I, lower unit; Building C, upper unit; and
Building C, lower unit in St. John, United States Virgin Islands. The
residential applications were inconsistent with the label for Methyl Bromide
Quarantine Fumigant.

Prior Applications at Other Virgin Islands Locations.

Defendants TERMINIX LP, through TERMINIX USVI, and TERMINIX USVI, through its
employees and agents, including Employee “A,” acting as a commercial applicator,
applied the restricted-use pesticide methyl bromide at other locations around
the Virgin Islands as set forth in the following chart:

﻿

 

 

 

 

﻿

DATE

 

LOCATION

 

﻿

September 7, 2012

 

56-58 Hill Street, St. Croix

 

﻿

November 13, 2012

 

336 Herman Hill, St. Croix

 

﻿

January 18, 2013

 

Louis E. Brown Community Center, St. Croix

 

﻿

January 24, 2013

 

42 Villa Madeline, St. Croix

 

﻿

April 16, 2013

 

6 Southgate Condo, St. Croix

 

﻿

June 4, 2013

 

165 Estate Judith’s Fancy, St. Croix

 

﻿

June 26, 2013

 

52 Cotton Valley, St. Croix

 

﻿

July 3, 2013

 

423 Carden Beach, St. Croix

 

﻿

September 6, 2013

 

97 Estate Judith’s Fancy, St. Croix

 

﻿

January 15, 2014

 

24 Eliza’s Retreat, St. Croix

 

﻿

February 24, 2014

 

52 Estate Cotton Valley, St. Croix

 

﻿

February 25, 2014

 

42 Estate Cotton Valley, St. Croix

 

﻿

February 9, 2015

 

16 Estate Solberg, St. Thomas

 





--------------------------------------------------------------------------------

 

The applications at the locations above in the Virgin Islands by Employee “A”
were variations of the “tape and seal” method previously described.

All of the above applications by Employee “A” of the restricted-use pesticide
methyl bromide were inconsistent with the label for the methyl bromide products
used, 7 U.S.C. § 136j(a) (2)(G).  The defendants TERMINIX LP and TERMINIX USVI
agree that each defendant is subject to a maximum potential fine of twice the
pecuniary loss for a total maximum fine of $10 million under the Alternative
Fines Act. 18 U.S.C. § 3571(d).

Further, TERMINIX LP and TERMINIX USVI agree that the Factual Basis for the
Conviction will be used by the sentencing judge together with any additional
facts and information from the pre-sentence report, if one is ordered by the
Court, in determining the appropriate sentence in this case.

Waiver of Rights

12.   Waiver of Trial Rights and Consequences of Plea:  Defendants TERMINIX LP
and TERMINIX USVI understand that they have the right to be represented by an
attorney at every stage of the proceeding.  TERMINIX LP and TERMINIX USVI
understand that each one of them has the right to plead not guilty or to persist
in that not guilty plea if it has already been made, the right to be tried by a
jury with the assistance of counsel, the right to confront and cross-examine the
witnesses against it, and the right to compulsory process for the attendance of
witnesses to testify in its defense.  TERMINIX LP and TERMINIX USVI further
understand that by pleading guilty each waives and gives up those rights if the
plea of guilty is accepted by the Court and not subsequently withdrawn pursuant
to Fed. R. Crim. P. 11(c)(5), and if so there will not be a further trial of any
kind.

13.  Waiver of Statute of Limitations:   Defendants TERMINIX LP and TERMINIX
USVI understand and agree that should the conviction following their pleas of
guilty and



--------------------------------------------------------------------------------

 

pursuant to this plea agreement be vacated for any reason, then any criminal
prosecution that is not time-barred by the applicable statute of limitations on
the date of the signing of this plea agreement may be commenced or reinstated
against the defendants, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or
reinstatement of such criminal prosecution.  Defendants TERMINIX LP and TERMINIX
USVI agree to waive all defenses based on the statute of limitations with
respect to any prosecution that is not time-barred on the date the plea
agreement is signed pursuant to this paragraph.

14.  Waiver of Right to Appeal and Collateral Attack:  Defendants acknowledge
that under certain circumstances each is entitled to appeal its conviction and
sentence.  It is specifically agreed that neither the government nor the
defendants will appeal or collaterally attack in any proceeding the conviction
or sentence imposed by the Court on defendants, except on the grounds of
ineffective assistance of counsel, so long as the District Court imposes a
sentence in accordance with this plea agreement pursuant to Fed. R. Crim. P.
11(c)(1)(C).  Defendants TERMINIX LP and TERMINIX USVI expressly acknowledge
that they are

otherwise waiving their rights with respect to future challenges to their
convictions or sentences knowingly and intelligently. 

15. Waiver of Claims under § 3006A:  Defendants TERMINIX LP and TERMINIX USVI
further agree to waive any claim under 18 U.S.C. § 3006A for attorneys’ fees and
other litigation expenses arising out of the investigation and prosecution of
this matter.

Acknowledgment of Guilt and Voluntariness of Plea

16.  Defendants TERMINIX LP and TERMINIX USVI each acknowledge that it is
entering into this agreement and is pleading guilty freely and voluntarily
because it is guilty of the offenses charged in the Information.  Defendants
TERMINIX LP and TERMINIX USVI



--------------------------------------------------------------------------------

 

further acknowledge that each is entering into this agreement without reliance
upon any discussions between the United States and TERMINIX LP and TERMINIX USVI
(other than those described in this plea agreement), without promise of benefit
of any kind (other than the concessions contained in this plea agreement), and
without threats, force, intimidation, or coercion of any kind.  Defendants
TERMINIX LP and TERMINIX USVI further acknowledge that each has a full
understanding of the nature of the offense to which each is pleading guilty,
including the penalties provided by law.  The voluntary nature of TERMINIX LP’s
and TERMINIX USVI’s pleas of guilty and the acknowledgment of their full
understanding of the nature of the offenses charged against them are evidenced
by the corporate resolutions authorizing the entry of their pleas of
guilty.  (Copies of said resolutions are attached hereto as Attachment B and are
incorporated herein).  Defendants TERMINIX LP and TERMINIX USVI also acknowledge
complete satisfaction with the representation and advice received from their
undersigned attorneys, Timothy K. Webster, Esquire, Kevin A. Rames, Esquire, and
Thomas L. Campbell, Esquire.  Defendants TERMINIX LP and TERMINIX USVI and the
undersigned

attorneys are unaware of any conflict of interest concerning the representation
of TERMINIX LP and TERMINIX USVI, in this case.

Scope of Agreement

17.  In exchange for defendants’ guilty pleas and the other terms in this plea
agreement, the United States agrees to not file any further criminal actions
against defendants and any related corporate entities for any conduct related to
the government investigation into the application of methyl bromide in the
Virgin Islands of which the government presently has knowledge.  TERMINIX LP and
TERMINIX USVI acknowledge and understand that this plea agreement is limited to
the undersigned parties and cannot bind any other federal authority, or any
state or local authority.





--------------------------------------------------------------------------------

 

Satisfaction of Federal Environmental Criminal Liability; Breach

18.  The guilty pleas of defendants TERMINIX LP and TERMINIX USVI, if accepted
by the Court, will satisfy the Department of Justice Environmental Crimes
Section and the United States Attorney’s Office for the District of the Virgin
Islands with respect to TERMINIX LP’s and TERMINIX USVI’s federal environmental
criminal liability in the District of the Virgin Islands as a result of the
conduct which is the basis of the Information filed in this case, and known to
the United States up to the date of the filing of the Information.  This plea
agreement does not protect from prosecution or otherwise extend to individual
persons not a party or signatory to this agreement.

19.  Defendants TERMINIX LP and TERMINIX USVI understand that if, before
sentencing, they violate any term or condition of this agreement, engage in any
criminal activity, or fail to appear for sentencing, the United States may void
all or part of this agreement.

No Other Promises

20.  Defendants TERMINIX LP and TERMINIX USVI acknowledge that no other
promises, agreements, or conditions have been entered into other than those set
forth in this plea





--------------------------------------------------------------------------------

 



agreement (which supersedes the prior plea agreement filed March 29, 2016,
Docket # 2), and none will be entered into unless set forth in writing and
signed by all the parties.

Agreed to and accepted, this 21st day of July, 2016.

﻿

__/s/ Ronald W. Sharpe_______________

RONALD W. SHARPE

United States Attorney

District of the Virgin Islands

﻿

﻿

__/s/ Howard P. Stewart_______________

HOWARD P. STEWART

Environmental Crimes Section

U.S. Department of Justice

P.O. Box 7611

Washington, DC 20044

(202) 305-0334

howard.stewart@usdoj.gov 

﻿

﻿

__/s/ Kim L. Chisholm________________

KIM L. CHISHOLM

Senior Litigation Counsel

Assistant United States Attorney

District of the Virgin Islands

kim.chisholm@usdoj.gov 

﻿

﻿





--------------------------------------------------------------------------------

 



Plea agreement between and among Terminix International Company Limited
Partnership, Terminix International USVI, LLP, and the United States.

﻿

Agreed to and accepted, this 21st day of July, 2016.

﻿

﻿

By:   __/s/ Thomas L. Campbell________________________

Thomas L. Campbell, Esquire

Secretary

TERMINIX INTERNATIONAL USVI, LLC

on authority from the Member

﻿





--------------------------------------------------------------------------------

 



Plea agreement between and among Terminix International Company Limited
Partnership, Terminix International USVI, LLP, and the United States.

﻿

Agreed to and accepted, this 21st day of July, 2016.

﻿

﻿

By:   __/s/ Thomas L. Campbell_______________________

Thomas L. Campbell, Esquire

THE TERMINIX INTERNATIONAL COMPANY

LIMITED PARTNERSHIP

on authority from its General and Limited Partners





--------------------------------------------------------------------------------

 



Plea agreement between and among Terminix International Company Limited
Partnership, Terminix International USVI, LLP, and the United States.

﻿

Agreed to and accepted, this 15th day of July, 2016.

﻿

﻿

__/s/ Kevin A. Rames____________________________

Kevin A. Rames, Esquire

Law Offices of K. A. Rames, P.C.

Suite 3, 2111 Company Street

Christiansted, St. Croix

U.S. Virgin Islands 00820

Attorney for the defendants

TERMINIX INTERNATIONAL USVI, LLC &

THE TERMINIX INTERNATIONAL COMPANY

LIMITED PARTNERSHIP





--------------------------------------------------------------------------------

 



Plea agreement between and among Terminix International Company Limited
Partnership, Terminix International USVI, LLP, and the United States.

﻿

Agreed to and accepted, this 21st day of July, 2016.

﻿

﻿

___/s/ Timothy K. Webster_____________________

Timothy K. Webster, Esquire*

James R. Wedeking, Esquire*

Sidley Austin LLP

1501 K Street, NW

Washington, D.C.  20005

Attorneys for the defendants

TERMINIX INTERNATIONAL USVI, LLC &

THE TERMINIX INTERNATIONAL COMPANY

LIMITED PARTNERSHIP

﻿

*Admitted pro hac vice



--------------------------------------------------------------------------------

 



Plea agreement between and among Terminix International Company Limited
Partnership, Terminix International USVI, LLP, and the United States

﻿

Agreed to and accepted, this 21st day of July, 2016.

﻿

﻿

__/s/ Thomas L. Campbell__________________________

Thomas L. Campbell, Esquire*

Vice President & Deputy General Counsel

ServiceMaster Global Holdings, Inc.

860 Ridge Lake Blvd.

Memphis, TN  38120

Attorney for the defendants

TERMINIX INTERNATIONAL USVI, LLC &

THE TERMINIX INTERNATIONAL COMPANY

LIMITED PARTNERSHIP

﻿

﻿

*Admitted pro hac vice

﻿

 

--------------------------------------------------------------------------------

 

CORPORATE RESOLUTION

﻿

ACTION BY WRITTEN CONSENT

OF THE GENERAL PARTNER AND LIMITED PARTNER OF

THE TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP

﻿

July 21, 2016

﻿

﻿

The undersigned, being the sole general partner (the “General Partner”) and the
sole limited partner (the “Limited Partner”) of The Terminix International
Company Limited Partnership, a Delaware limited partnership, (the “Company”),
pursuant to the Delaware Revised Uniform Limited Partnership Act (6 Del. C. §§
17-101, et seq.) and the Third Amendment and Restated Agreement of the Limited
Partnership, dated as of July 19, 2007, hereby consents to the adoption of the
following:

﻿

WHEREAS, the Company desires to resolve the investigation initiated by the
United States Department of Justice Environmental Crimes Section (the “DOJ”)
related to allegations that a Terminix branch used methyl bromide as a fumigant
at a resort in St. John, U.S. Virgin Islands, as well as other applications of
methyl bromide by Terminix International USVI, LLC.  The Company has evaluated
and reviewed the matter, consulted with counsel, and on March 22, 2016 was
authorized to enter a plea of guilty to Counts One, Two, Three and Four as set
forth in the proposed Information prepared by the DOJ, in the United States
District Court of the Virgin Islands, solely in conjunction and in accordance
with the terms and conditions of the proposed initial Plea Agreement, and the
Company entered into the initial Plea Agreement with the DOJ on March 29, 2016; 

﻿

WHEREAS, at an initial appearance on April 20, 2016, the United States District
Court of the U.S. Virgin Islands rejected the initial Plea Agreement; and 

﻿

WHEREAS, the DOJ and the Company propose to enter into a superseding Plea
Agreement (“Superseding Plea Agreement”) and it is deemed advisable and in the
best interests of the Company to enter into the Superseding Plea Agreement and
pay the fines and penalties imposed pursuant to the Superseding Plea Agreement.

﻿

NOW, THEREFORE, BE IT RESOLVED, that the Company is hereby authorized and
directed to continue a plea of guilty in the above referenced DOJ matter solely
in conjunction and in accordance with the terms and conditions of the
Superseding Plea Agreement.

﻿

FURTHER RESOLVED, that Thomas L. Campbell, as Secretary and the internal counsel
of the Company, and Timothy K. Webster and Kevin A. Rames, as outside counsel of
the Company, are hereby authorized to and directed to execute the Superseding
Plea Agreement with the DOJ, and any other documents required by the DOJ or the
United States District Court of the Virgin Islands in conjunction with the
Superseding Plea Agreement, all in the form and content as required.

﻿

﻿

General Partner

TERMINIX INTERNATIONAL, INC.

﻿

By: __/s/ Thomas L. Campbell___________________

      Thomas L. Campbell, Vice President & Secretary

﻿

﻿

Limited Partner

﻿

SERVICEMASTER CONSUMER SERVICES LIMITED

PARTNERSHIP

By: SMCS Holdco, Inc., its general partner

﻿

﻿

By: __/s/ Thomas L. Campbell____________________

      Thomas L. Campbell, Vice President & Secretary

﻿

﻿

﻿

STATE OF TENNESSEE

             §

SHELBY OF COUNTY

﻿



Subscribed and sworn, before me on this the 21st day of July, 2016.

﻿

      __/s/ Gloria J. Clark________________________________

       Gloria J. Clark, Notary Public

﻿

My Commission Expires:  July 16, 2017





--------------------------------------------------------------------------------

 

﻿

CORPORATE RESOLUTION

﻿

ACTION BY WRITTEN CONSENT

OF THE SOLE MEMBER AND THE MANAGER OF

TERMINIX INTERNATIONAL USVI, LLC

﻿

July 21, 2016

﻿

The undersigned, being the sole member and the manager of Terminix International
USVI, LLC, a United States Virgin Islands limited liability company, (the
“Company”), hereby takes the following action by unanimous written consent
without a meeting, pursuant to Section 1404(d) of the United States Virgin
Islands Limited Liability Company Act, permitting such action to be taken as of
the date set forth above and hereby directs that this action be filed with the
minutes of the Company.

﻿

WHEREAS, the Company desires to resolve the investigation initiated by the
United States Department of Justice Environmental Crimes Section (the “DOJ”)
related to allegations that a Terminix branch used methyl bromide as a fumigant
at a resort in St. John, U.S. Virgin Islands, as well as other applications of
methyl bromide by the Company.  The Company has evaluated and reviewed the
matter, consulted with counsel, and on March 22, 2016 was authorized to enter a
plea of guilty to Counts One, Two, Three and Four as set forth in the proposed
Information prepared by the DOJ, in the United States District Court of the
Virgin Islands, solely in conjunction and in accordance with the terms and
conditions of the proposed initial Plea Agreement, and the Company entered into
the initial Plea Agreement with the DOJ on March 29, 2016; 

﻿

WHEREAS, at an initial appearance on April 20, 2016, the United States District
Court of the U.S. Virgin Islands rejected the initial Plea Agreement; and 

﻿

WHEREAS, the DOJ and the Company propose to enter into a superseding Plea
Agreement (“Superseding Plea Agreement”) and it is deemed advisable and in the
best interests of the Company to enter into the Superseding Plea Agreement and
pay the fines and penalties imposed pursuant to the Superseding Plea Agreement.

﻿

NOW, THEREFORE, BE IT RESOLVED, that the Company is hereby authorized and
directed to continue a plea of guilty in the above referenced DOJ matter solely
in conjunction and in accordance with the terms and conditions of the
Superseding Plea Agreement.

﻿

FURTHER RESOLVED, that Thomas L. Campbell, as Secretary and the internal counsel
of the Company, and Timothy K. Webster and Kevin A. Rames, as outside counsel of
the Company, are hereby authorized to and directed to execute the Superseding
Plea Agreement with the DOJ, and any other documents required by the DOJ or the
United States District Court of the Virgin Islands in conjunction with the
Superseding Plea Agreement, all in the form and content as required.

﻿

SERVICEMASTER INTERNATIONAL HOLDINGS, INC.

﻿

By: __/s/ Thomas L. Campbell___________________

      Thomas L. Campbell, Vice President & Secretary

﻿

﻿

STATE OF TENNESSEE

             §

SHELBY OF COUNTY

﻿



Subscribed and sworn, before me on this the 21st day of July, 2016.

﻿

      __/s/ Gloria J. Clark______________________________

       Gloria J. Clark, Notary Public

﻿

My Commission Expires:  July 16, 2017

﻿

﻿





--------------------------------------------------------------------------------

 

Attachment A

Community Service Project

Defendant Terminix International Company Limited Partnership shall fund a
Community Service Project, to be implemented by a third-party organization, to
provide education and training in the U.S. Virgin Islands related to the
application of pesticides, including fumigants, and the control of pests. 

I.Funding

(a)In furtherance of the sentencing principles provided for under § 8B1.3 of the
Federal Sentencing Guidelines and 18 U.S.C. § 3553(a), within 15 days after
sentencing, Defendant Terminix International Company Limited Partnership shall
make a Community Service Payment as ordered by the Court to the National Fish
and Wildlife Foundation (“NFWF”).   The Community Service Payment shall be used
exclusively by NFWF to fund the Community Service Project set forth in Section
II, below.   

(b)NFWF is a charitable and nonprofit organization established pursuant to the
National Fish and Wildlife Foundation Establishment Act, 16 U.S.C. §§
3701-3710.  Its purposes include the acceptance and administration of  “property
. . . to further the conservation and management of fish, wildlife, plants, and
other natural resources,” and the performance of  “such other activities as will
further the conservation and management of the fish, wildlife, and plant
resources of the United States, and its territories and possessions for present
and future generations of Americans.”  16 U.S.C. § 3701(b)(1), (2).  NFWF is
empowered to “do any and all acts necessary and proper to carry out” these
purposes, including, specifically, solicitation, acceptance, administration, and
use of “any gift, devise or bequest . . . of real or personal property.”  16
U.S.C. § 3703(c)(1), (11).  NFWF’s Congressional charter mandates that it be
governed by a Board of Directors that includes the Director of the United States
Fish and Wildlife Service, the Under Secretary of Commerce for Oceans and
Atmosphere, and various individuals educated or experienced in fish, wildlife,
ocean, coastal, or other natural resource conservation.  16 U.S.C. § 3702(b)(1),
(2).  NFWF is also required by its charter to submit to Congress annually a
report of its proceedings and activities during such year, including a full and
complete statement of its receipts, expenditures, and investments.  16 U.S.C. §
3706(a), (b).  

(c)The Defendant Terminix International Company Limited Partnership shall remit
the Community Service Payment to NFWF by electronic funds transfer.  Payment via
electronic funds transfer shall be made in accordance with written wiring
instructions provided by NFWF through its Chief Financial Officer or Vice
President, Impact-Directed Environmental Account. 

(d)In administering and implementing the Community Service Project in Section
II, below, NFWF shall not incur liability of any nature in connection with any
act or omission, made in good faith, in the administration of the funds or
otherwise pursuant to this Agreement (including, without limitation, liability
arising from impacts on fish, wildlife, plant, or other natural resources,
personal injury, or property damage), excepting, however, liability resulting
from NFWF's gross negligence or willful misconduct.





--------------------------------------------------------------------------------

 

(e)Because the Community Service Payment is designated as community service by
an organization, the Defendant Terminix International Company Limited
Partnership agrees that it will not seek any reduction in its tax obligations as
a result of the Community Service Payment.  In addition, because this payment
constitutes community service, the Defendant will not characterize, publicize or
refer to the Community Service Payment as a voluntary donation or voluntary
contribution.

II.Community Service Project

NFWF shall in consultation with U.S. Environmental Protection Agency Region II
(“Region II EPA”) and the Virgin Islands Department of Planning and Natural
Resources (“VIDPNR”) administer and implement the following project until the
Community Service Payment is exhausted.

(a) Commercial Pesticide Applicator Training.  The NFWF shall provide funding
(whether via contract, grant, or otherwise) to pay the costs of semi-annual
training for commercial pesticide applicators and their pesticide-handling
employees (apprentices, helpers, agricultural and nursery workers) in the U.S.
Virgin Islands.  The training program shall be designed to meet or exceed the
licensing requirements of the VIDPNR.  Specifically:

·



The training shall be offered a minimum of one full day twice per year, once
each on St. Thomas and St. Croix.  Each session shall be open to at least 15
attendees.

·



Each training module shall meet or exceed the standards set by VIDPNR for
applicator core certification and recertification, and a core certification
module must be offered at every session.  The training modules and proposed
trainers shall be approved in advance by the Region II EPA and VIDPNR.

·



Each training module shall include topic-specific Integrated Pest Management
(“IPM”).  Additionally, a stand-alone IPM module shall also be offered (and be
made available to the public online) that provides attendees with an
understanding of IPM concepts and how to integrate IPM into their business
plans.

·



Each training module shall include topic-specific worker safety instruction
concerning appropriate personal protective equipment (“PPE”) and safety
procedures for the work that the attendees perform, including how to acquire,
put on, use, and maintain all PPE, and how to implement appropriate safety
procedures.

(b)Structural Fumigation Training.  NFWF shall also provide funding (whether via
contract, grant, or otherwise) to pay the costs of annual fumigation training in
the U.S. Virgin Islands.  The training program shall be designed to meet the
licensing requirements of the VIDPNR.  Specifically:

·



Fumigation training shall be offered once per year (alternating between St.
Thomas and St. Croix).  Each session shall be open to at least 15 attendees.



--------------------------------------------------------------------------------

 

·



Fumigation training shall only be provided in a given year if at least five
individuals request the training after notice of the availability of the
fumigation training has been publicized.

·



Unless otherwise approved by Region II EPA and VIDPNR, structural fumigation
training shall only cover sulfuryl fluoride and not any other fumigant.

·



The parties recognize that the fumigant manufacturers provide training and
maintain purchasing requirements.  NFWF may elect to fund fumigation training
through or in conjunction with training provided by any such manufacturer.

·



Fumigation training shall include a module designed for certified applicators
with structural category (40 C.F.R. § 171.3(b)(7)) certification and their
pesticide-handling employees.  All fumigation training modules shall be approved
in advance by Region II EPA and VIDPNR.

·



Fumigation training shall cover the acquisition use and maintenance of fully
compliant PPE, air concentration level measuring devices, and product metering
devices for use with a full spectrum of fumigation pesticides.

(c)General Requirements.  The following general requirements shall apply to all
training sessions:

·



All training sessions shall be provided free of charge.  Attendees shall be
responsible for travel, lodging, and associated costs, if any, to attend. 

·



As used herein, “year” shall start with the date or anniversary of the date NFWF
commenced this community service project.

·



As provided in (a) and (b) above, entities funded by NFWF to perform fumigation
training must be approved in advance by Region II EPA and VIDPNR.

·



All dates for training shall be widely publicized, at a minimum through print
and social media.  Additionally, NFWF shall (either itself or through the entity
providing the training) mail notices of the dates for training to all known
licensed applicators and pest control companies in the U.S. Virgin Islands based
on information to be provided by VIDPNR.

·



All attendees must be provided paper or electronic manuals to take home that are
sufficient to serve as reference material for the topics covered.  All training
materials, including course materials and manuals, must be made available online
to attendees following each session.

·



Attendees seeking certification or recertification must be given proof of
completion documents sufficient for the award of credit by VIDPNR for core
certification or recertification.



--------------------------------------------------------------------------------

 

·



The NFWF shall annually provide VIDPNR records of the training offered,
including the names and contact information of the attendees, attendee scores on
the training module examinations, as well as a summary of the cost of the
training.

III.Defendant Terminix International Company Limited Partnership

Defendant’s sole obligations herein are to provide the funding pursuant to
Section I.  However, at the request of NFWF, and with the approval of Region II
EPA and VIDPNR, Defendant may provide technical or other support for the
community service project.

﻿

﻿



--------------------------------------------------------------------------------